Citation Nr: 1416652	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-23 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to an initial disability rating in excess of 30 percent for anxiety disorder.

3.  Entitlement to an initial compensable evaluation for bilateral hearing loss disability.

4.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right acromioclavicular shoulder joint, residual of shell fragment wound.

5.  Entitlement to an initial disability rating for ischemic heart disease in excess of 10 percent prior to June 28, 2010, and in excess of 30 percent from June 28, 2010.

6.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).  

REPRESENTATION

Appellant represented by:	David Huffman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1966 to October 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2013.  A transcript of the hearing is of record.

The Board has reviewed the Veteran's Virtual VA file and has considered the records contained therein in the decision below.  

The issues of the disability rating for bilateral hearing loss disability, entitlement to TDIU and entitlement to service connection for malaria are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  Prior to June 28, 2010, the Veteran's ischemic heart disease was manifested by the requirement for continuous medication.

2.  From June 28, 2010, the Veteran's CAD was manifested by evidence of workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs with fatigue and other symptoms and mild cardiac hypertrophy, but not by chronic congestive heart failure.

3.  The Veteran's anxiety disorder is manifested by depression, hypervigilance, irritability, mild memory impairment, disturbances of motivation and mood, difficulty sleeping and suicidal thoughts; occupational and social impairment with deficiencies in most areas is not shown at any point during the appeal period.

4.  The Veteran's degenerative joint disease of the right shoulder has been manifested by painful motion; limitation of motion to shoulder level is not shown during this period.


CONCLUSIONS OF LAW

1.  Prior to June 28, 2010, the criteria for a rating higher than 10 percent for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1155, (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7005 (2013). 

2.  From June 28, 2010, the criteria for a rating higher than 30 percent for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1155, (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7005 (2013). 

3.  PTSD is 50 percent disabling.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

4.  The criteria for a disability rating in excess of 10 percent for degenerative joint disease of the right acromioclavicular shoulder joint, residual of shell fragment wound have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in September 2009, July 2010 and November 2010.  

In regards to the disability rating for the right shoulder disability, the September 2009 notice letter notified the Veteran of the evidence necessary to substantiate his claims; the information that he needed to provide; the information or evidence that VA would attempt to obtain, and, of how VA assigns disability ratings and effective dates.

In regards to the disability rating for ischemic heart disease and anxiety disorder, cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case and the Veteran has not alleged any prejudice. 

VA has obtained the Veteran's service treatment and personnel records, VA and Social Security Administration (SSA) records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations and obtained medical opinions as to the severity of his service connected disabilities.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

The United States Court of Appeals for Veterans Claims (hereinafter 'the Court ') has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, history and symptoms.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Legal Criteria and Analysis

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. 

Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case of ischemic heart disease and anxiety disorder, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Ischemic Heart disease

The Veteran's ischemic heart disease is rated at 10 percent prior to June 30, 2006; at 100 from March 14, 2007 to June 30, 2007, at 10 percent from July 1, 2007 to June 28, 2010, and at 30 percent from June 28, 2010, pursuant to 38 C.F.R. § 4.104, DC 7005.  The Veteran claims the current ratings do not accurately reflect his condition during those time periods.

Diagnostic Code 7005 provides ratings for arteriosclerotic heart disease (coronary artery disease), and requires documented coronary artery disease.  Arteriosclerotic heart disease (coronary artery disease) resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required, is rated 10 percent disabling.  Arteriosclerotic heart disease resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  Arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  Arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104, DC 7005 (2013).

A Note to Diagnostic Code 7005 provides that, if non-service-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, the adjudicator is to request a medical opinion as to which condition is causing the current signs and symptoms.  38 C.F.R. § 4.104. 

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

Under Diagnostic Code 7006, myocardial infarction warrants a 100 percent rating during and for three months following the myocardial infarction, documented by laboratory tests.  

The Board notes that for the period of time from March 14, 2007 to June 30, 2007 the Veteran's ischemic heart disease has been rated as 100 percent disabling.  Therefore, the Board will exclude this period of time from the analysis below and will concentrate on two time periods: prior to and since June 28, 2010.



1. Prior to June 28, 2010

Private treatment records of February 1999 note the Veteran underwent a cardiac catheterization in August 1997.  He was seen for recurrent chest pain.  He underwent another cardiac catheterization on February 3, 1999 which showed normal wall motion and an estimated ejection fraction of 55%.  He was released with medication for treatment of his condition.  

At a VA psychiatric examination of July 2003, the Veteran reported he was on medication for heart disease.  

Private treatment records of March 2007 show the Veteran was seen for chest pain which was diagnosed as likely to be unstable angina.  Records also show he had hypertension and a history of coronary artery disease.  Later that same month, he was noted to have a myocardial infraction.  He underwent a cardiac catheterization on March 14, 2007 and was released with diagnoses of arteriosclerotic heart disease, hypertension and dyslipidemia.  He was put on medication for his conditions.  

Private records of May 2009 note he had a coronary bypass in late 2006 and while he is hypertensive and hyperlipidemic, he has done very well.  Records of November 2009 note he underwent a coronary bypass in late 2006 and since then he has done beautifully.  The Veteran denied any chest pain, shortness of breath or any other problem.  The records reflect he was continued on his medication.  

Social Security Administration records of August 2009 note that the Veteran is limited in his ability to lift by his heart condition, his endurance level is low and it takes him longer to do some things.  

Based on the evidence of record, the Board concludes that prior to June 28, 2010, a rating greater than 10 percent for ischemic heart disease is not warranted.  As discussed, the medical evidence shows that prior to June 28, 2010, the Veteran was on continuous medication for his diagnosed heart condition, but does not include any evaluation of workload as characterized in METs, evidence of cardiac hypertrophy or dilation, an ejection fraction of less than 50 percent, or chronic congestive heart failure.  The only ejection fraction rate noted was 55% in 1999 and in November 2009 he denied any shortness of breath or chest pain.   

Therefore, in light of the evidence of record outlined above, the Board finds that a rating greater than 10 percent prior to June 28, 2010 for ischemic heart disease is not warranted.  See 38 C.F.R. § 4.104, DC 7005.  Finally, the Board notes that no rating greater than 10 percent prior to June 28, 2010, otherwise is warranted in the instant case under DCs 7000 through 7123, pertaining to disabilities of the heart.  

2.  From June 28, 2010

The Veteran was afforded a VA examination in August 2010.  At the time, to have hypertension which required continuous medication for control.  There was no history of myocardial infraction, rheumatic fever, hypertensive heart disease, heart rhythm disturbance, valvular heart disease, congestive heart failure or other heart disease.  There was a positive history of hypertension, angina, dizziness, fatigue and dyspnea.  Dyspnea was reported to onset on mild exertion.  He was on continuous medication for his heart disease.  Cardiac examination showed no evidence of congestive heart failure or pulmonary hypertension.  Stress test showed estimated METs of 7.  Heart size was normal.  Ejection fraction was 50-55%.  No effects on usual daily activities were noted.  

VA outpatient treatment records of November 2010 note the Veteran reported he works out every day.  

Private treatment records of May 2012 notes the Veteran was doing very well and he denied any shortness of breath or chest pain.  

The Veteran was afforded a general VA examination in April 2013.  At the time, it was noted the Veteran is on continuous medication for his heart disease.  A history of myocardial infraction in 1997 and coronary bypass in 1996 was noted.  The Veteran did not have congestive heart failure.  While no exercise METs testing was completed, the examiner estimated METs at more than between 5-7.  Fatigue was noted.  Cardiac hypertrophy was noted.  

Based on the evidence of record, the Board concludes that from June 28, 2010, a rating greater than 30 percent for ischemic heart disease is not warranted.  As discussed, the medical evidence shows that since June 28, 2010 METs have been estimated to be between 5-7.  Dyspnea and fatigue have been noted which would warrant a 30 percent rating.  The evidence from this time period, however, does not show METs less than 5, an ejection fraction of less than 50 percent, or chronic congestive heart failure. 

Therefore, in light of the evidence of record outlined above, the Board finds that a rating greater than 30 percent from June 28, 2010 for ischemic heart disease is not warranted.  See 38 C.F.R. § 4.104, DC 7005.  The Board notes that no rating greater than 30 percent from June 28, 2010, otherwise is warranted in the instant case under DCs 7000 through 7123, pertaining to disabilities of the heart. 

Finally, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 22 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected ischemic heart disease are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's ischemic heart disease with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, prior to June 28, 2010 and excluding the period of time during which he was rated as 100 percent disabled, the Veteran was on continuous medication for ischemic heart disease; from June 28,  2010 the Veteran's workload was tested as more than 5-7 METs with evidence of ventricular hypertrophy and with causing dyspnea and fatigue.  The current ratings contemplate the Veteran's reported problems.  Thus, the Veteran's current schedular ratings under DC 7005 are adequate to fully compensate him for his disability on appeal. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


B.  Anxiety Disorder

The general rating criteria used for evaluation of the Veteran's PTSD provides a 100 percent evaluation for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), inability to establish and maintain effective relationships.  Id.

A 50 percent evaluation is proper for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment; impaired abstract thinking, disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversations), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, and recent events).  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.).  A GAF score of 31-40 contemplates some impairment in reality testing or communications (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co- workers).'"  A score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  The GAF scores, however, assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At a private psychiatric evaluation of July 2009 the Veteran was adequately groomed and dresses with appropriate eye contact and somewhat muffled accent.  
Thought was relevant and coherent without disturbances of logic or bizarreness.  His speech was without evidence of unusual ideation.  He reported his mood as good and affect was within normal limits.  He stated he would get aggravated easily.  He endorsed anxiety, feelings of failure, sadness and lack of joy in life.  There was no evidence of hallucinations, psychotic distortions, faulty perceptions or misinterpretations of consensual reality.  He denied any suicidal thoughts or ideations.  Memory was intact and he was responsive, alert and oriented.  He is able to manage his own self-care and insight and judgment appeared normal.  He was diagnosed with major depressive disorder, posttraumatic stress disorder (PTSD) generalized anxiety disorder, and panic disorder with agoraphobia.  He was assigned a GAF score of 55 for depression, panic attacks, limited leisure activities, and due to the fact that PTSD symptoms interfere with most areas of life.  

At an October 2009 VA psychiatric examination the Veteran stated he was irritable with a changing mood.  The Veteran reported he had been with his wife for 40 years and he considers their relationship to be good.  He has a number of really good friends with whom he still socializes.  There was no psychosocial impairment noted.  He has a rich social life.  Hi appearance was clean and neatly groomed.  Speech was unremarkable; he was cooperative, friendly and relaxed; affect was normal; Mood was euthymic; he was oriented to person, place and time; thought process was unremarkable; he was mildly sad; he denied any delusions or hallucinations; he understood the outcome of his behavior and that he has a problem; he reported difficulty sleeping; he had no obsessive or ritualistic behavior, no panic attacks, and no suicidal or homicidal thoughts; and impulse control was fair.  Memory was normal.  He was diagnosed with anxiety disorder and was assigned a GAF score of 70.  The examiner noted the symptoms were mild and did not cause impairment in psychosocial or occupational functioning.  

At an April 2010 VA examination the Veteran appeared clean, neatly groomed and casually dressed.  He was restless, fatigued, had lidded eyes and shifted his chair frequently.  Speech was spontaneous, clear and coherent.  He was cooperative, friendly, attentive and was relaxed.  Affect was normal and mood was not bad.  Thought process and content were unremarkable.  He had no delusions, hallucinations, obsessive or ritualistic behavior, and homicidal or suicidal thoughts.  Intelligence was average and he understood he has a problem.  He has difficulty sleeping.  Impulse control was fair.  Remote and immediate memory were normal, and recent memory was mildly impaired.  The examiner noted that the Veteran's symptoms consist of a few PTSD symptoms that range from mild to significant in either severity or frequency, but are not sufficient to warrant a PTSD diagnosis.  He was assigned a GAF score of 70 and it was noted that his symptoms mildly affect his occupational and social functioning.  His anxiety disorder GAF score was noted at 75.  

At a private psychological assessment of July 2010 the Veteran was alert, fully oriented, and generally cooperative.  Psychomotor activity was within normal limits.  Mood was okay but affect was constricted.  Hi speech was relevant and had appropriate rate and volume.  Thought process was spontaneous, logical and coherent.  There was no evidence of disturbance in thought content or form.  He denied any hallucinations or delusions.  He was oriented to person, place, time and circumstance.  Concentration was slightly impaired.  He denied any suicidal or homicidal ideations.  Judgment and insight seemed reasonable.  He was diagnosed with PTSD, major depressive disorder, dysthymic disorder, generalized anxiety disorder and panic disorder (prior history).  He was assigned a GAF score of 45.  The examiner opined that his level of impairment in functioning was severe.  It was noted he reported his symptoms have interfered with his work, household chores and duties, relationship with friends, fun and leisure activities, relationships with family, sex life, general satisfaction with life and overall level of functioning in all areas of his life.  

At an October 2010 VA psychiatric examination the Veteran was clean and casually dressed.  Psychomotor activity was unremarkable; speech was clear; attitude was cooperative, friendly and relaxed; affect was appropriate; mood was dysphoric; he was easily distracted; he was not able to do serial 7's; and, he was able to spell a word forward and backward.  He was oriented to person, place and time; thought process and content were unremarkable; he had average intelligence; he had no delusions or hallucinations; he understood he has a problem; and, he understands the outcome of his behavior.  He has difficulty falling asleep.  He had no obsessive or ritualistic behavior, no panic attacks, and no homicidal thoughts.  He endorsed suicidal thoughts but denied any plan or intent to harm himself.  Impulse control was fair.  He denied any episodes of violence.  He tends to be irritable and to lose his temper over minor matters.  Remote and immediate memory were normal, but recent memory was mildly impaired.  He is hypervigilant and is easily startled by unexpected loud noises.  He has a supportive family and socializes with friends, and he participates in leisure and recreational activities.  He was diagnosed with anxiety disorder and was given a GAF score of 70.  The examiner noted there was reduced reliability and productivity.  

At a May 2013 VA psychiatric examination the Veteran was diagnosed with anxiety disorder which was noted to have combined trauma based re-experiencing and hyperarousal symptoms.  The examiner noted the Veteran had occupational and social impairment due to mild or transient symptoms with decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner noted that most of his mild symptoms are secondary to his anxiety disorder.  Symptoms included anxiety and chronic sleeping problems.  It was noted the Veteran had occasional angry outbursts.  

Mental status exam showed appearance was appropriate; he was fully alert; he was cooperative and coherent; insight was intact and speech was normal; thought process was linear and logical; judgment was intact and affect appropriate; mood was mildly dysphoric; He was oriented in all spheres; concentration and memory were adequate; he denied homicidal thoughts but endorsed suicidal thoughts; and, there were no signs of psychosis.  He was assigned a GAF score of 70 for his anxiety disorder.  

An October 2013 private psychological assessment noted the Veteran was anxious but neatly groomed and dressed.  Thought was relevant and without disturbances; mood was good and affect was within normal limits; he reported feelings of low self-esteem, depression, sadness, lack of energy and feelings of failure; he was oriented in all spheres except the season; and, he judgment was reasonable and he had some insight as to his behavior.  He was diagnosed with PTSD, generalized anxiety disorder, panic disorder, major depressive disorder and insomnia related to PTSD.  He was assigned a GAF score of 48 for serious impairment in several areas of functioning, limited leisure and social activities due to avoidance, some impairment in judgment, and nervousness with significant anxiety, panic attacks and depression.  

The Board has been presented with differing medical reports and the Veteran's own statements.  Throughout the appeal period, the Veteran has asserted that his service-connected anxiety disorder has continued to worsen.  However, after reviewing the record, the Board concludes that during the course of the appeal, the greater weight of the evidence is against finding that there has been a material change in the degree of disability and a staged rating is not warranted.  However, the Board does find that throughout the appeal period, the evidence more nearly approximates a 50 percent evaluation, but no more, for anxiety disorder. 

The evidence shows the Veteran's anxiety disorder was characterized mostly by symptoms of anxiety, depression, irritability, problems sleeping, impaired impulse control, abnormal memory and suicidal thoughts.  His GAF score were consistently noted to be around 70 at the VA examinations.  However, the Board notes that in two of those VA examinations, the Veteran endorsed suicidal thoughts.  This symptom is far more severe than that reflected by the assigned GAF score of 70 and the Board places greater weight on the symptoms described.  Moreover, the private psychological examinations all assigned GAF scores between 45-48 which connote severe symptoms.  While the Veteran does not have all of the symptomatology consistent with the assignment of a 50 percent rating, the Board finds that the impact of the Veteran's anxiety disorder on his social and industrial functioning is sufficient to approximate the degree of impairment contemplated by a 50 percent rating especially when considering his reports of suicidal ideations.  Based on the evidence of record, the Board concludes that symptomatology which warrants an increased rating of 50 percent is approximated.  See 38 C.F.R. § 4.7  (2012).

However, a disability rating in excess of 50 percent is not warranted.  In this regard, the Board has considered the conclusion of the private examination that PTSD symptoms interfere with most areas of life.  However, the Board notes that, as discussed above, the mental health evaluations and treatment records do not indicate illogical, obscure, or irrelevant speech or near-continuous panic or depression affecting the ability to function independently.  Nor is there evidence of spatial disorientation, neglect of personal appearance and hygiene, or obsessional rituals which interfere with routine activities.  Finally, the Board notes that treatment records document his continuous relationship with members of his family and friends.  As such, inability to establish and maintain effective relationships has not been demonstrated, and the Board concludes that the overall degree of disability is not shown to result in deficiencies in most areas.

In light of the foregoing, the Board concludes that, while the Veteran demonstrates a few of the criteria listed, namely suicidal ideations, for a disability rating in excess of 50 percent, the evidence of record does not show that his overall level of severity closely approximates the criteria for a disability rating in excess of 50 percent under 38 C.F.R. § 4.130.  Moreover, there are no other factors which would lead the Board to conclude that a disability rating in excess of 50 percent is warranted.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the specified factors for each incremental rating are examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme].  A review of the medical evidence indicates that the Veteran's psychiatric symptomatology centers on his depression, anxiety, irritability, mildly impaired memory, hypervigilance, impaired concentration, and suicidal thoughts.  These symptoms are more congruent with the assigned 50 percent disability rating.

Thus, a review of the evidence clearly indicates that symptomatology associated with the Veteran's anxiety disorder most closely approximates that which allows for the assignment of a 50 percent disability rating for the entire appeal period, but no more.  See 38 C.F.R. § 4.7 (2013).  A disability rating in excess of 50 percent is not warranted.

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service.  In this case, the Veteran's symptoms are fully contemplated in the rating schedule.  There is nothing to indicate that the disability picture is exceptional or unusual.  Accordingly, referral to the Director, Compensation and Pension, is not warranted.

C.  Right Shoulder

The Veteran is currently rated as 10 percent disabling for his right shoulder disability under Diagnostic Code 5010.  He argues he is entitled to a higher disability rating.

Under Diagnostic Code 5010, traumatic arthritis is rated as degenerative arthritis. Under Diagnostic Code 5003, degenerative arthritis substantiated by x-rays will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Under Diagnostic Code 5201, limitation of motion to shoulder level in the major or minor extremity warrants a 20 percent evaluation.  Limitation of motion to midway between the side and shoulder level warrants a 30 percent evaluation in the major extremity.  Limitation of motion to 25 degrees from the side warrants a 40 percent evaluation for the major extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2013). 

In determining whether the Veteran had limitation of motion to shoulder level, it is necessary to consider reports of forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003).

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, and both internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I (2013).

The Board observes that the Veteran's right upper extremity is his major dominant extremity.  See 38 C.F.R. § 4.69 (2013) [a distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes, and only one extremity is to be considered major]. 

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2013).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 (2013). 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013). 

As noted above, the Veteran's service-connected right shoulder disability is currently rated as 10 percent disabling under Diagnostic Code 5010.  See 38 C.F.R. Under Diagnostic Code 5010, a 10 percent rating contemplates an otherwise noncompensable degree of limitation of motion verified by objective confirmed symptoms such as painful motion.  This is the maximum rating available under that code for arthritis in a single major joint.

As stated above, to warrant a 20 percent rating for the Veteran's service- connected right shoulder disability under Diagnostic Code 5201, the medical evidence must demonstrate limitation of motion to shoulder level, or 90 degrees.

AT the November 2009 VA examination, the Veteran's range of motion of the right shoulder was right flexion to 145 degrees, abduction to 130 degrees, and internal and external rotation to 90 degrees.  There was objective evidence of pain on motion, but no additional limitations.  There was no instability, deformity or incoordination, but there was pain, stiffness and weakness.  

At the October 2010 VA examination the Veteran reported pain and stiffness, but no deformity, instability, weakness or incoordination of the right shoulder.  Range of motion was flexion to 135 degrees, abduction to 115 degrees, and internal and external rotation to 80 degrees.  There was no objective evidence of pain on repetitive motion and no additional limitations.  

At the April 2013 VA examination range of motion of the right shoulder was flexion to 155 degrees with pain at 150 degrees, and abduction to 135 degrees with pain at 130 degrees.  After repetitive use, range of motion remained the same, however, there was less movement than normal, excess fatigability and pain on movement.  

At the November 2006 hearing the Veteran testified that he has pain on motion.  He further testified that he goes to the gym on a daily basis.  

These findings do not support the award of an increased evaluation under Diagnostic Code 5201.  Although the VA examinations established an additional functional impairment due to the Veteran's shoulder disability, the Board finds that the effects of pain reasonably shown to be due to the Veteran's service-connected shoulder disability are contemplated in the 10 percent rating assigned under Diagnostic Code 5010.  While limitations in lifting have been noted, there is no indication that pain due to the Veteran's disability has caused functional loss greater than that contemplated by the 10 percent evaluation assigned.  Therefore, an increased evaluation is not warranted based on application of 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Board has considered other diagnostic codes applicable to the shoulder and arm.  However, there is no evidence of ankylosis of scapulohumeral articulation, or functional impairment comparable to ankylosis of the scapulohumeral articulation, so as to warrant a higher rating under DC 5200.  The evidence also fails to show that there is nonunion, fibrous union, or loss of the head of the humerus, so as to warrant consideration of DC 5202, or evidence impairment of the clavicle or scapula in the form of malunion, nonunion, or dislocation, so as to warrant consideration of DC 5203. 

Furthermore, in this case, the medical evidence of record appears to support the proposition that the Veteran's service-connected shoulder disability has not changed appreciably since the veteran filed his claim.  There appear to have been no medical findings and no other evidence which would allow for the assignment of an increased disability rating at any time during the period of time here under consideration.  

The Board also notes that while scars on the right shoulder have been noted associated with the shell fragment wound, service connection is separately in effect for the scars.  The Veteran has focused his appeal on the limitation of motion associated with the injury and not the scars.  Indeed, he did not perfect an appeal as to the disability rating assigned to the scars.  Therefore, the Board has not considered whether an increased disability rating is warranted as to the scars.  

Finally, the Board has considered whether this case should be referred to the Director, Compensation and Pension Service.  In this case, the Veteran's symptoms are fully contemplated in the rating schedule.  There is nothing to indicate that the disability picture is exceptional or unusual.  Accordingly, referral to the Director, Compensation and Pension, is not warranted.

In summary, for the reasons and bases expressed above, the Board has concluded that the evidence does not support the Veteran's claim of entitlement to an increased rating for his service-connected shoulder disability.



ORDER

Prior to June 28, 2010 entitlement to a disability rating in excess of 10 percent for ischemic heart disease is denied.  

From to June 28, 2010 entitlement to a disability rating in excess of 30 percent for ischemic heart disease is denied.  

Entitlement to an initial evaluation in of 50 percent, but no greater, for anxiety disorder is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to al disability rating in excess of 10 percent for service-connected degenerative joint disease of the right acromioclavicular shoulder joint, residuals of shell fragment wound, is denied.


REMAND

The Veteran seeks an increased disability rating for bilateral hearing loss disability, and entitlement to service connection for malaria and entitlement to TDIU.  After a review of the claim file, the Board finds additional development is needed prior to deciding the claims.

As to the bilateral hearing loss disability at the November 2013 hearing the Veteran testified his hearing had worsened since the most recent VA examination.  Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent and severity of his bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In regards to the claim for service connection for malaria, the service treatment records show that the Veteran was put on an eight week course of medication after malaria exposure.  The Veteran has argued that he was hospitalized for three weeks due to malaria and that he has had recurrent bouts of malaria.  Considering the exposure to malaria in  service, the Veteran's allegations and the low threshold needed for a VA examination, the Board is of the opinion that a VA examination is needed to determine if the Veteran currently has any residuals associated with malaria.

As the issue of entitlement to TDIU is inextricably intertwined with this increased rating  and service connection claims, the TDIU issue will be held in abeyance pending the completion of the REMAND.  See Harris v. Derwinski, 1 Vet. App. at 183 (1990).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an appropriate examination to determine the severity of his bilateral hearing loss disability.  The claims file and access to the Virtual VA file must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and Virtual VA file have been reviewed.  All necessary testing should be provided.

The examiner should discuss the current severity of the Veteran's bilateral hearing loss disability, with particularity to the criteria for the diagnostic code (DC 6100).  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000 and 4000 Hertz , provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The examiner, in addition to dictating objective test results, must fully describe the functional effects caused by a hearing disability in the report.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  Schedule the Veteran for an appropriate VA examination to determine if the currently has any residuals associated with malaria.  The claims file and access to the Virtual VA file must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and Virtual VA file have been reviewed.  All necessary testing should be provided.

After an examination of the Veteran, the examiner must state whether the Veteran has any residuals associated with malaria exposure in service.  If any residuals are found, the examiner must clearly identify them.  A complete rationale for any opinion rendered must be provided.  

3.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


